COPY OF THE PROCEEDINGS AND PROCESS UNDER WHICH THE DEFENDANT INSISTED HE WAS JUSTIFIED.
STATE OF NORTH CAROLINA, } Martin County.           }
To any lawful Officer to execute:
You are hereby commanded to arrest the body of Arnold Whitfield (if he be found in your county), so that you have him before some justice for said county, at Hamilton, on 4 May, 1839, then and there to answer John J. Lancaster, in an action of debt due by account to the amount of $60.
Given under my hand and seal, this 15 April, 1839.
JOHN LONG, [J. P.]
(474)     On the back of this warrant were the following indorsements: Executed by                              ROBERT JOHNSTON.
   Judgment against the defendant for $10 and costs. 4 May, 1839. L. JOHNSTON.
An appeal craved and granted to the county court next, by giving for security                                                      ASA PRICE.
Attest: L. JOHNSTON, J. P.
Whereas an appeal has been prayed and granted, and a failure on the part of the justice of the peace, I therefore grant an execution and require that you execute and sell as the law directs of the goods and chattels of the defendant for the amount of the within principal and costs.                                       THOMAS JONES, [J. P.]
This 28 October, 1839.
It is true that a constable is justified by an execution, issued by a competent tribunal, in doing all acts commanded by the execution. But in this case the execution was not only attached to the proceeding, which showed the defendant that there was no judgment to authorize the justice to issue the execution, but actually recited that the judgment had been vacated by appeal. He saw, then, that the execution was an act done, which was beyond the power of the justice, and that it was void. The defendant was aware that the justice had no authority to issue this execution; and being thus apprised that it was void, we think that he is not justified under it. The judgment of nonsuit must therefore be set aside, and judgment must be rendered for the plaintiff pursuant to the verdict.
PER CURIAM.                                    Judgment accordingly. *Page 357 
(475)